DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date (06/23/2021) in which a (3) month Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Information Disclosure Statement

3.	The Information Disclosure Statement that was submitted on (06/23/2021) is in compliance with the provisions of 37 CFR 1.97, being considered by the Examiner.

          Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

  Drawings

5.	The submitted Drawings on date (06/23/2021) have been accepted and considered under the 37 CFR 1.121 (d).

Claim interpretation

6.	For the sole purpose of examination, and under the broadest reasonable interpretation consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the below list of terms/limitations will be considered to read as:

6.1.	Applicant employs a term “predetermined condition” without specifying the nature, value and/or purpose of such “conditional single term” in the process. It is note that the specs discloses plurality of conditions associated with the prediction process (i.e. size, cost, prediction mode, etc), [specs; 46], but no direct association was sufficiently clear and/or precise for the cited above term. Proper clarification is required moving forward. 

6.2.	Examiner would further stress the use of “open ended” claim configuration when addressing both the encoding and decoding process/structure, emphasis added. The MPEP is clear regarding the claim construction as - it should present a clear defined functionality (e.g. an algorithm execution) that would produce a certain effect and/or result, by executing a series of acts/steps, able to transform and reduce them to a different state of thing. See, In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir. 2011) - stating that the construction of the claims is important to the written description analysis" and patent holder’s failure "to point to a genuine factual dispute over whether the specification disclosed" the claimed subject matter made summary judgment proper on that issue.);

    Claim Rejection

                   Double Patenting Rejection

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,
225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA
1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418
F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application
have a duty to disclose information within their knowledge as to other copending United
States applications which are "material to patentability" of the application in question. See
MPEP §2001.06(b) for more details.

7.3.	Claims (19, 20 and 21) of the instant Application (17/355,596) is/are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims (1, and 2) of the parent Applications (16/697,534). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or a similar variations of the same claim language. 

Instant Application: 17/355,596
Reference: 16/697,534; (now US 11,102,489)
Claim 19. (New) An encoder comprising: memory; and 
a processor coupled to the memory, when an intra prediction mode is performed on a current block, the processor being configured to: select a first transform basis in an adaptive basis selection mode in which a basis is selectable from among candidates when a size of the current block satisfies with a predetermined condition; perform first transform with the first transform basis to convert residual signals of the current block to first transform coefficients; quantize and encode the first transform coefficients when the intra prediction mode is a predetermined intra prediction mode; and perform second transform on the first transform coefficients with a second transform basis to generate second transform coefficients, and quantize and encode the second transform coefficients when the intra prediction mode is not the predetermined intra prediction mode.  

Claim 20. (New) A decoder comprising: memory; and a processor coupled to the memory, when an intra prediction mode is performed on a current block, the processor being configured to: decode and inverse-quantize the current block to generate first transform coefficients when the intra prediction mode is a predetermined intra prediction mode; decode and inverse-quantize the current block to generate second transform coefficients and perform second inverse-transform on the second transform coefficients with a second inverse transform basis to generate first transform coefficients when the intra prediction mode is not the predetermined intra prediction mode; select a first inverse transform basis in an adaptive basis selection mode in which a basis is selectable from among candidates when a size of the current block satisfies with a predetermined condition; and perform first inverse-transform with the first inverse transform basis to convert the first transform coefficients to residual signals of the current block.  

Claim 21. (New) A non-transitory computer-readable medium storing a bitstream, the bitstream including: a current block to be decoded by a decoder; first information according to which the decoder selects a first inverse transform basis in an adaptive basis selection mode in which a basis is selectable from among candidates when a size of the current block satisfies with a predetermined condition; and second information indicating a second inverse transform basis, wherein the current block is decoded and inverse-quantized by the decoder to generate first transform coefficients when the intra prediction mode is a predetermined intra prediction mode, the current block is decoded and inverse-quantized by the decoder to generate second transform coefficients and the second transform coefficients are inverse-transformed with the second inverse transform basis indicated by the second information to generate first transform coefficients when the intra prediction mode is not the predetermined intra prediction mode, and first inverse-transform is performed with the first inverse transform basis to convert the first transform coefficients to residual signals of the current block.
Claim 1. An encoder which encodes a current block to be encoded of a picture, the encoder comprising:                    a processor; and memory, wherein, using the memory, the processor determines whether intra prediction is to be used for the current block, when the processor determines that intra prediction is to be used for the current block, the processor further determines whether an adaptive basis selection mode in which a first transform basis is selectable from a plurality of first transform basis candidates is to be used for the current block, and the processor further determines whether a size of the current block satisfies a predetermined condition, and when the processor determines that the adaptive basis selection mode is to be used for the current block and when the processor determines that the size of the current block satisfies the predetermined condition, the processor further: (i) selects the first transform basis in the adaptive basis selection mode, and generates first transform coefficients by performing first transform of residual signals of the current block using the first transform basis; (ii-1) when an intra prediction mode for the current block is a determined mode, quantizes and encodes the first transform coefficients; and (ii-2) when the intra prediction mode for the current block is not the determined mode, generates second transform coefficients by performing second transform of the first transform coefficients using a second transform basis, and quantizes and encodes the second transform coefficients.






Claim 2. An encoding method for encoding a current block to be encoded of a picture, the encoding method comprising: determining whether intra prediction is to be used for the current block; when it is determined that intra prediction is to be used for the current block, determining whether an adaptive basis selection mode in which a first transform basis is selectable from a plurality of first transform basis candidates is to be used for the current block and determining whether a size of the current block satisfies a predetermined condition; and when it is determined that the adaptive basis selection mode is to be used for the current block and when it is determined that the size of the current block satisfies the predetermined condition: (i) selecting the first transform basis for the current block in the adaptive basis selection mode, and generating first transform coefficients by performing first transform of residual signals of the current block using the first transform basis; (ii-1) when an intra prediction mode for the current block is a determined mode, quantizing and encoding the first transform coefficients; and (ii-2) when the intra prediction mode for the current block is not the determined mode, generating second transform coefficients by performing second transform ofthe first transform coefficients using a second transform basis, and quantizing and encoding the second transform coefficients.


35 USC § 103 rejection

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

8.2.	Claims (19 -21) are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,549,204; Lee; et al. (hereafter “Lee”) in view of Cheng; et al. (US 20180103252; with Provisional benefit of 10/12/2016; hereafter “Cheng”). 

Claim 19. (New) Lee discloses the invention substantially as claimed - An encoder comprising: (e.g. encoder and decoder of the same Figs. (1, 2) employing spatial/temp prediction, DCT and Quantization steps (Figs. 1, 2), able to adaptively determine and apply the correspondent filter decision, based on predefined conditions (i.e. mode prediction, block-size, neighboring blocks, etc), or any combination thereof; [2: 25; Summary]).
Lee specifically teaches - memory; and a processor coupled to the memory, (e.g. see details in Fig. 8; [Lee]);
when an intra prediction mode is performed on a current block, the processor being configured to: (e.g. see at least Fig. 6 [Lee; 2: 25; 8: 05])
select a first transform basis in an adaptive basis selection mode in which a basis is selectable from among candidates (e.g. see DCT and iDCT implementation in at least Fig. (1, 2); [Lee; 2: 25; 8: 05]) when a size of the current block satisfies with a predetermined condition; based on predefined conditions (i.e. mode prediction, block-size, neighboring blocks, etc), or any combination thereof; [2: 25; 8: 05])
perform first transform with the first transform basis to convert residual signals of the current block to first transform coefficients; (e.g. see DCT and iDCT implementation in at least Fig. (1, 2); [Lee; 2: 25; 8: 05])
quantize and encode the first transform coefficients when the intra prediction mode is a predetermined intra prediction mode; and (e.g. see DCT and iDCT implementation in at least Fig. (1, 2); [Lee; 2: 25; 8: 05])
Even when Lee in details teaches the mode-selection algorithm as claimed, it is note that Lee does not uses the combination of “DCT types” as claimed. 
For the purpose of additional clarification, Cheng teaches a similar construction as shown in at least Figs. (1, 8, 9) and flow-chart (Fig. 10); employing spatial/temp prediction as shown in Figs. (4, 5), DCT and Quantization (Q) steps (Figs. 6, 7) also including plurality of DCT algorithm types [Cheng; 0066])
perform second transform on the first transform coefficients with a second transform basis to generate second transform coefficients, and quantize and encode the second transform coefficients when the intra prediction mode is not the predetermined intra prediction mode; (e.g. see the same construction, including Q iteration (Fig. 10) in at least Figs. (8, 9); [Cheng])
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Lee with the system implementation of Cheng in order to provide – (e.g. better codec efficiency by optimizing the mode-prediction technique; [Cheng; 0056].)

Claim 20. (New) Lee/Cheng discloses - A decoder comprising: memory; and a processor coupled to the memory, when an intra prediction mode is performed on a current block, the processor being configured to: decode and inverse-quantize the current block to generate first transform coefficients when the intra prediction mode is a predetermined intra prediction mode; decode and inverse-quantize the current block to generate second transform coefficients and perform second inverse-transform on the second transform coefficients with a second inverse transform basis to generate first transform coefficients when the intra prediction mode is not the predetermined intra prediction mode; select a first inverse transform basis in an adaptive basis selection mode in which a basis is selectable from among candidates when a size of the current block satisfies with a predetermined condition; and perform first inverse-transform with the first inverse transform basis to convert the first transform coefficients to residual signals of the current block. (Current lists all the same elements as recite in claim 19 above but in “decoder form” instead and is/are therefore on the same premise. In addition see structural support for both encoder/decoder configurations in the PA, mapping all the claimed elements.)

Claim 21. (New) Lee/Cheng discloses - A non-transitory computer-readable medium storing a bitstream, the bitstream including: a current block to be decoded by a decoder; first information according to which the decoder selects a first inverse transform basis in an adaptive basis selection mode in which a basis is selectable from among candidates when a size of the current block satisfies with a predetermined condition; and second information indicating a second inverse transform basis, wherein the current block is decoded and inverse-quantized by the decoder to generate first transform coefficients when the intra prediction mode is a predetermined intra prediction mode, the current block is decoded and inverse-quantized by the decoder to generate second transform coefficients and the second transform coefficients are inverse-transformed with the second inverse transform basis indicated by the second information to generate first transform coefficients when the intra prediction mode is not the predetermined intra prediction mode, and first inverse-transform is performed with the first inverse transform basis to convert the first transform coefficients to residual signals of the current block. (Current lists all the same elements as recite in claim 19 above but in “CRM form” instead and is/are therefore on the same premise. In addition see analogous structural support for both encoder/decoder in the PA, configurations mapping all the claimed elements.)

        Prior Art citation

9.	The following List of PA, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:

9.1. Patent documentation:

US 20180103252           Cheng; et al.		 H04N19/1883; H04N19/18; H04N19/122; 
US 9,270,997 B2	       Oh; et al.		 H04N19/46; H04N19/11; H04N19/463; 
US 9,288,488 B2	       Park; et al.		 H04N19/124; H04N19/11; H04N19/196; 
US 9,549,204 B2	      Lee; et al.	 	 H04N19/176; H04N19/593; H04N19/117; 
US 9,900,618 B2	      Lee; et al.	 	 H04N19/593; H04N19/11; H04N19/182; 
US 11,044,481 B2	     Ohkawa; et al.		 H04N19/159; H04N19/12; H04N19/61;
US 11,375,207 B2	     Ohkawa; et al.		 H04N19/159; H04N19/12; H04N19/61;
US 11,102,489 B2	     Ohkawa; et al.		 H04N19/159; H04N19/12; H04N19/61;

9.2. Non Patent Literature;

_ On secondary transform for intra-inter prediction residual; 2012;
_ LUT based adaptive filtering on intra-prediction samples; 2011;
_ Adaptive In-loop prediction refinement for video coding; 2007;

                  CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax and phone number for the organization where this application or proceeding is assigned is (571) 272 - 3922. Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272-1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.